DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

Authorization for this examiner’s amendment was given through correspondence with the attorney of record, Mr. Keita Imai, between 03/16/2022 and 03/21/2022.
The application has been amended as follows: 
Claim 1, “An electronic percussion instrument, which is an electronic cymbal configured to perform choke playing, comprising a struck surface, a striking sensor configured to detect striking on the struck surface, and a sound production control unit configured to perform sound production control on a musical sound according to a detection result of the striking sensor, wherein the electronic percussion instrument comprises: at least one electrostatic capacitance sensor having an electrode disposed on a side opposite to the struck surface, and an attenuation control unit configured to perform attenuation control to the musical sound that is being produced by the sound production control unit according to an output value of the electrostatic capacitance sensor.” 
Should be changed to:
- - An electronic percussion instrument, which is an electronic cymbal configured to perform choke playing, comprising a struck surface, a striking sensor configured to detect striking on the struck surface, and a sound production control unit configured to perform sound production control on a musical sound according to a detection result of the striking sensor, wherein the electronic percussion instrument comprises: at least one electrostatic capacitance sensor having an electrode disposed on a side opposite to the struck surface, and a threshold value change unit configured to, when a hand is detected approaching the struck surface according to the output value of the electrostatic capacitance sensor, change a threshold value for striking detection of the striking sensor to a value higher than a general threshold value. - - 

Claim 2 is cancelled.

Claim 9, “A sound production control method for detecting a strike on a struck surface of an electronic percussion instrument, which is an electronic cymbal configured to perform choke playing, and performing sound production control on a musical sound according to detecting result of the strike, wherein the method comprises constructing at least one electrostatic capacitance sensor by forming an electrode on a side opposite to the struck surface, and an output value of the electrostatic capacitance sensor changes in accordance with a contact state of a touch by a user when the user touches the 
Should be changed to:
- - A sound production control method for detecting a strike on a struck surface of an electronic percussion instrument, which is an electronic cymbal configured to perform choke playing, and performing sound production control on a musical sound according to detecting result of the strike, wherein the method comprises constructing at least one electrostatic capacitance sensor by forming an electrode on a side opposite to the struck surface, and an output value of the electrostatic capacitance sensor changes in accordance with a contact state of a touch by a user when the user touches the struck surface, and when a hand is detected  approaching the struck surface according to the output value of the electrostatic capacitance sensor, changing a threshold value for striking detection of the struck surface to a value higher than a general threshold value. - - 

Claim 10 is cancelled.

Allowable Subject Matter

Claims 1, 3-9 and 11-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
In light of the Applicant’s amendments, the previously relied upon prior art to Takasaki et al. (US 2017/0236505), Marquez et al. (US 2013/0340598), Masaki et al. 
The patent application publication to Yoshino et al. (US 2017/0116972) however, teaches an electronic cymbal, configured to perform choke playing, comprising a struck surface, a striking sensor (20), and a sound production control unit as claimed (see paragraphs [0040]-[0043], [0045], [0049], [0050], [0057], [0059], [0061], and [0062]), wherein the cymbal comprises a capacitance sensor (2) (see paragraph [0138]) and an attenuation control unit (see paragraph [0071]).
In light of the Examiner’s Amendment outlined above, Yoshino et al. no longer teaches or suggests all the claimed elements of the independent claims, in particular, a threshold value change unit configured to change a threshold value for striking detection to a higher value, when a hand is detected by the capacitance sensor as approaching the struck surface.
The US patent application publications to Yoshimo (US 2019/0392804), Takasaki et al. (US 2017/0236505) and Masaki et al. (US 2009/0151475), teach detecting an approaching hand, but again fail to teach an electronic cymbal as disclosed above.
After further search and consideration of the prior art, no other references could be found which teach or fairly suggests, alone or in combination, all the claimed elements of the present invention. Therefore, independent claims 1 and 9, and their dependent claims 3-8 and 11-16, have been deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Marie Schreiber whose telephone number is (571)272-4350. The examiner can normally be reached M-F 7-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA M SCHREIBER/Examiner, Art Unit 2837                                                                                                                                                                                                        03/21/2022